DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (“A sensitivity of (and practitioners’ guide to) convolutional neural networks for sentence classification”, arXiv: 1510.03820v4 [cs.CL], 6 April 2016, pages 1-18), in view of, Huang et al., (“Densely connected Convolutional Networks”, arXiv: 1608.06993v5, 28 January 2018, pages 1-9). 
As per claim 1, Zhang et al., teach a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising (Section 1, Introduction): classifying a text by at least applying a convolutional neural network trained to classify the text, the convolutional neural network including a first convolution block configured to operate on a first quantity of consecutive tokens from the text, the first convolution block including a plurality of convolution layers, each of the plurality of convolution layers operating on an input to the convolutional neural network and an output from more than one preceding convolution layer in the first convolution block operating on the input, and the text corresponding to an issue associated with a service ticket system (Section 3, Fig.1, ); and determining, based at least on the classification of the text, a response addressing the issue associated with the text (Section 4, 4.7, Figs 6-8).
Zhang et al., while teaching the system of claim 1, do not specifically teach using Dense Convolutional networks. Huang et al., do teach Dense connected convolutional networks for classification purposes resulting in accuracy, efficiency and capacity (Sections 2, 3 and 4). Therefore it would have been obvious to one with ordinary skill in the art to incorporate the system of classification as taught by Huang et al., in the system of Zhang et al., because this would result in model compactness  (Huang et al., Section 5, “ The benefits of deep supervision have previously been shown … less complicated, as the same loss function is shared between all layers”). 
As per claim 2, Zhang et al., in view of Huang et al., teach the system of claim 1, wherein each of the plurality of convolution layers operates on the input to the dense convolutional neural network concatenated with outputs from all preceding convolution layers in the first dense convolution block (Huang et al., Fig.2, Section 2). 
As per claim 3, Zhang et al., in view of Huang et al., teach the system of claim 1, wherein the dense convolutional neural network further includes a second dense convolution block including a second plurality of convolution layers, and wherein the second dense convolution block is configured to operate on a second quantity of consecutive tokens from the text (Huang et al., Fig.2, Section 3). 
As per claim 4, Zhang et al., in view of Huang et al., teach the system of claim 3, wherein the dense convolutional neural network includes a pooling layer configured to combine a first feature map output by the first dense convolution block and a second feature map output by the second dense convolution block to generate a condensed representation of the first feature map and the second feature map (Huang et al., Fig.2, Section 3). 
As per claim 5, Zhang et al., in view of Huang et al., teach the system of claim 4, further comprising: removing, from each of the first feature map and the second feature map, the input to the dense convolutional neural network prior to pooling the first feature map and the second feature map with the input to the dense convolutional neural network (Huang et al., Fig.2, Section 3). 
As per claim 6, Zhang et al., in view of Huang et al., teach the system of claim 4, wherein the pooling layer applies an activation function configured to generate the condensed representation of the first feature map and the second feature map (Huang et al., Fig.2, Section 3). 
As per claim 7, Zhang et al., in view of Huang et al., teach the system of claim 6, wherein the activation function comprises an average function, a maximum function, and/or an attention mechanism (Huang et al., Section 3). 
As per claim 8, Zhang et al., in view of Huang et al., teach the system of claim 4, wherein the dense convolutional neural network classifies the text by at least assigning, based at least on the condensed representation, one or more labels to the text (Huang et al., Section 3, Zhang et al., Section 2.1). 
As per claim 9, Zhang et al., in view of Huang et al., teach the system of claim 8, wherein the one or more labels include a first label that identifies the issue at a first level of specificity, and wherein the one or more labels further include a second label that identifies the issue at a second level of specificity (Zhang et al., Sections 2.1, and 3). 
As per claim 10, Zhang et al., in view of Huang et al., teach the system of claim 1, further comprising: preprocessing the text prior to applying the dense convolutional neural network, the preprocessing includes tokenizing the text to form a plurality of tokens (Zhang et al., Sections 2.1, and 3). 
As per claim 11, Zhang et al., in view of Huang et al., teach the system of claim 10, wherein the text is tokenized by at least applying a byte-pair-encoding such that each of the plurality of tokens correspond to a partial word or a full word from the text (Zhang et al., Sections 2.1, and 3). 
As per claim 12, Zhang et al., in view of Huang et al., teach the system of claim 10, wherein the preprocessing further includes embedding each of the plurality of tokens by at least transforming each of the plurality of tokens to form a corresponding vector representation (Zhang et al., Sections 2.1, and 3). 
As per claim 13, Zhang et al., in view of Huang et al., teach the system of claim 12, wherein the input to the dense convolutional neural network comprises a matrix including a plurality of vector representations corresponding to the plurality of tokens (Zhang et al., Sections 2.1 and 3, and, Huang et al., Table.1, Section 3). 
As per claim 14, Zhang et al., in view of Huang et al., teach the system of claim 1, further comprising: training, based at least on training data, the dense convolutional neural network, the training data include one or more training samples of text associated with at least one ground-truth label (Zhang et al., Sections 2.1 and 3, and, Huang et al., Table.1, Section 3). 
As per claim 15, Zhang et al., in view of Huang et al., teach the system of claim 14, wherein the training of the dense convolutional neural network further includes adjusting one or more weights applied by the dense convolutional neural network to at least minimize an error in an output of the dense convolutional neural network, and wherein the error in the output of the dense convolutional neural network correspond to a difference between a label assigned by the dense convolutional neural network to the one or more training samples and the at least one ground-truth label associated with the one or more training samples (Zhang et al., Sections 2.1 and 3, and, Huang et al., Table.1, Section 3). 
As per claims 16 and 20, Zhang et al., teach a computer-implemented method/a non-transitory computer readable medium performing the method, comprising: classifying a text by at least applying a convolutional neural network trained to classify the text, the convolutional neural network including a first convolution block configured to operate on a first quantity of consecutive tokens from the text, the first convolution block including a plurality of convolution layers, each of the plurality of convolution layers operating on an input to the convolutional neural network and an output from more than one preceding convolution layer in the first dense convolution block operating on the input, and the text corresponding to an issue associated with a service ticket system (Fig.1, Section 3); and determining, based at least on the classification of the text, a response addressing the issue associated with the text (Sections 4, 4.7, Figs, 6-8). 
Zhang et al., while teaching the method of claim 16, do not specifically teach using Dense Convolutional networks. Huang et al., do teach Dense connected convolutional networks for classification purposes resulting in accuracy, efficiency and capacity (Sections 2, 3 and 4). Therefore it would have been obvious to one with ordinary skill in the art to incorporate the method of classification as taught by Huang et al., in the method of Zhang et al., because this would result in model compactness  (Huang et al., Section 5, “ The benefits of deep supervision have previously been shown … less complicated, as the same loss function is shared between all layers”). 
As per claim 17, Zhang et al., in view of Huang et al., teach the method of claim 16, wherein each of the plurality of convolution layers operates on the input to the dense convolutional neural network concatenated with outputs from all preceding convolution layers in the first dense convolution block (Huang et al., Fig.2, Section 2). 
As per claim 18, Zhang et al., in view of Huang et al., teach the method of claim 16, wherein the dense convolutional neural network further includes a second dense convolution block including a second plurality of convolution layers, and wherein the second dense convolution block is configured to operate on a second quantity of consecutive tokens from the text (Huang et al., Fig.2, Section 3). 
As per claim 19, Zhang et al., in view of Huang et al., teach the method of claim 16, further comprising: preprocessing the text prior to applying the dense convolutional neural network, the preprocessing includes tokenizing the text to form a plurality of tokens, the text being tokenized by at least applying a byte-pair-encoding such that each of the plurality of tokens correspond to a partial word or a full word from the text; and embedding each of the plurality of tokens by at least transforming each of the plurality of tokens to form a corresponding vector representation (Zhang et al., Sections 2.1, 3)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please attached form PTO-892.
Graham et al., (US 2019/0156206 A1) teach a method which includes accessing a plurality of content objects, generating a plurality of voxelized representations for the plurality of content objects, respectively, generating one or more building blocks based on one or more sparse convolutions, which includes determining one or more active sites for each of the plurality of content objects based on the voxelized representation of each of the plurality of content objects and applying the one or more sparse convolutions to the one or more active sites, and training a machine-learning model based on a convolutional network including the one or more building blocks.
Sundaram et al., (US 2019/0114544 A1) teach  constructing a convolutional neural network-based classifier for variant classification. In particular, it relates to training a convolutional neural network-based classifier on training data using a backpropagation-based gradient update technique that progressively match outputs of the convolutional network network-based classifier with corresponding ground truth labels. The convolutional neural network-based classifier comprises groups of residual blocks, each group of residual blocks is parameterized by a number of convolution filters in the residual blocks, a convolution window size of the residual blocks, and an atrous convolution rate of the residual blocks, the size of convolution window varies between groups of residual blocks, the atrous convolution rate varies between groups of residual blocks. The training data includes benign training examples and pathogenic training examples of translated sequence pairs generated from benign variants and pathogenic variants.
Giridhari  et al., (US 2018/0357531 A1) teach receiving the training corpus provided with multiple training features representing the objects from multiple classes. A vector representation is learnt for the classes along with word vectors in the embedding space. The class vectors and words vectors are trained jointly using a skip-gram approach. The parameters of model are learnt to maximize the prediction probability of the co-occurrence of words vide function.
Commons (US 9,015,093 B1) teaches receiving a message; processing the message with a trained artificial neural network based processor, having at least one set of outputs which represent information in a non-arbitrary organization of actions based on an architecture of the artificial neural network based processor and the training; representing as a noise vector at least one data pattern in the message which is incompletely represented in the non-arbitrary organization of actions; analyzing the noise vector distinctly from the trained artificial neural network; searching at least one database; and generating an output in dependence on said analyzing and said searching. 
Wu et al., (2015/00336920 A1) teach a convolutional-neural-network-based classifier, a classifying method by using a convolutional-neural-network-based classifier and a method for training the convolutional-neural-network-based classifier. The convolutional-neural-network-based classifier comprises: a plurality of feature map layers, at least one feature map in at least one of the plurality of feature map layers being divided into a plurality of regions; and a plurality of convolutional templates corresponding to the plurality of regions respectively, each of the convolutional templates being used for obtaining a response value of a neuron in the corresponding region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658